Exhibit 10.66

RIVERSIDE TECHNOLOGY CENTER

 

THIRD LEASE AMENDMENT

 

TO THE LEASE BETWEEN

 

RIVERTECH ASSOCIATES II LLC AND ULTRAGENYX PHARMACEUTICAL INC.

 

 

This Third Lease Amendment (the “Third Lease Amendment”) entered into effective
as  the 31st day of December, 2018 by and between Rivertech Associates II LLC, a
Massachusetts limited liability company with a principal address c/o The Abbey
Group, 177 Huntington Avenue 24th Floor Boston, Massachusetts 02115 (herein, the
“Lessor”), and Ultragenyx Pharmaceutical, Inc. a Delaware corporation (as it is
the successor and assignee from Dimension Therapeutics, Inc.), with a business
address of 60 Leveroni Court, Novato, California 94949 (herein the “Lessee”);
with respect to a certain Lease dated March 11, 2014 (the “Original Lease”) for
certain office and laboratory space in the building at 840 Memorial Drive
Cambridge, Massachusetts (the “Building”); as amended by a certain First Lease
Amendment dated October 22, 2014 (the “First Amendment”), and a Second Lease
Amendment dated April 28, 2017 (the “Second Amendment”); said Original Lease,
First Amendment and Second Amendment being collectively referred to herein as
the “Existing Lease”).

 

RECITALS

 

WHEREAS, the Term under the Existing Lease expires on January 31, 2020 (the
“Current Term”), and the Lessee seeks to extend the Current Term so as to expire
on December 31, 2023 (referred to herein as the “Extended Term Termination
Date”, and supplanting that defined Term in the Second Amendment); which period
as extended is referred to herein as the “Extended Term”; and,

 

WHEREAS, under the Existing Lease the Lessee leases and occupies approximately
14,949 rentable square feet of space in the Building, consisting of
approximately 8,110 rentable square feet of space on the fourth (4th) floor of
the Building, and approximately 6,839 rentable square feet of space on the
second (2nd) floor of the Building, (the “Existing Premises”); and,

 

WHEREAS, by this Third Lease Amendment, Lessee having exercised its ROFO Rights
under the Existing Lease by notice to Lessor dated December 5, 2018 seeks to add
to the Existing Premises approximately 9,538 rentable square feet of space, of
which approximately 9,488 rentable square feet of space is located on the fourth
(4th) floor of the Building, with approximately 50 rentable square feet of space
located on the third

(3rd) floor of the Building, all as shown on Exhibit A hereto (the “Expansion
Space”); with Lessee’s use and occupancy of the Expansion Space to be governed
by the Existing Lease as amended by this Third Lease Amendment for a period
commencing on January 1, 2019 and ending on the Extended Term Termination Date;
and,

 

 

--------------------------------------------------------------------------------

 

WHEREAS,  the Existing Premises and the Expansion Space together equal a total
of approximately 24,487 rentable square feet of space, referred to herein as the
“Reconfigured Leased Premises”); and,

 

WHEREAS, Lessor and Lessee intend to fully set forth their understanding as to
the foregoing by the terms and conditions set forth herein;

 

THEREFORE, in consideration of One ($1.00) Dollar and the other good and
valuable consideration recited herein, effective and irrevocable as of the date
hereof the Lessor and Lessee hereby agree as follows:

 

1. Extension of Current Term as to the Existing Premises

 

The Existing Lease expires on January 31, 2020 at the end of the Current
Term.  Lessee agrees to extend its tenancy as to the Existing Premises,
commencing as of the end of the Current Term under the Existing Lease (i.e.
starting on February 1, 2020), for that period of time as will make the
expiration of the Lease as to the Existing Premises coterminous with the
expiration of the Lease as to the Expansion Space, such that Lessee’s rights as
to the entirety of the Reconfigured Leased Premises will end simultaneously on
the Extended Term Termination Date.   The end of the Lease on the Extended Term
Termination Date (or potentially later subject to Lessee’s exercise of its
rights under Section 11 hereof) shall define the Lease “Term” going forward.

 

2.Lease of the Expansion Space

 

Lessee hereby leases the Expansion Space for a period commencing on January 1,
2019 (the “Expansion Space Commencement Date”) and ending on the Extended Term
Termination Date.  

 

3.Terms and Conditions of the Lease

 

Lessee shall lease the Expansion Space on the same terms and conditions set
forth in the Existing Lease, as modified by this Third Lease Amendment, with
exception only for those provisions as to which Lessor and Lessee have already
performed their obligations as of the date hereof, (for example, Lessor has
heretofore delivered the Existing Premises and Lessee has accepted the same).  

 

The parties acknowledge Lessee previously accepted the delivery of the Existing
Premises and is in occupancy of the Existing Premises as of the date
hereof.  Accordingly, subject to the terms of this Third Lease Amendment
including, without limitation, Lessor’s obligations to implement and maintain
the HVAC Standard as well as Lessor’s ongoing repair and maintenance obligations
under the Existing Lease and hereunder, the Existing Premises continues to be
leased in its current “AS/IS” condition as of the date hereof and Lessee
acknowledges Lessor is under no obligation to make any improvements or
modifications thereto, in any manner (except as may be incrementally

2

--------------------------------------------------------------------------------

 

necessary for completion of Lessor’s Work on the Expansion Space per the
specifications therefor referenced in Section 4 hereof).

 

Lessee shall be solely responsible to apply for and procure and maintain any and
all permits and government authorizations for its installation, operation and
use of any of the equipment and systems it desires in the Expansion Space (e.g.
MWRA permit for the acid neutralization system, etc.); and shall indemnify the
Lessor for any and all damages arising from its failure to do so.  Lessor shall
reasonably cooperate with Lessee in its pursuit of such permits and
authorizations, but shall not be obligated to incur any expense in so doing or
be required to make any material alterations to the Building or the Reconfigured
Leased Premises to effectuate the same.  To the extent any such alterations to
the Reconfigured Leased Premises are required, Lessee shall have the right to
perform such work using contractors selected by Lessee and approved by Lessor,
which approval shall not be unreasonably withheld.

 

Lessor shall be responsible to  undertake diligent efforts to reasonably
maintain and operate the Base Building HVAC systems serving the office space
areas (i.e. excluding laboratory areas)  of the  Reconfigured Leased
Premises  in such a manner as meets, within reasonable temporary deviations (for
example, as may be occasioned by equipment failure, sudden extreme weather or
climate changes, etc.), , the following general daily standards in the Existing
Premises and Expansion Space  (the “HVAC Standard”):

 

 

(a)

Temperature Range

 

Office space:  From 6:00 AM – 7:00 PM Monday through Friday, * temperature range
of 71 +/- two (2) degrees Fahrenheit (i.e. 69 – 73), (unless Lessee changes the
temperature set points in its space, e.g. from 71 to 76); the parties
acknowledging that individual occupants’ comfort ranges may vary, and reasonable
variations may be necessary for or desirable by Lessee, in which cases the
parties shall confer to reconcile any differences; and,

 

 

(b)

Humidity Range

 

Office space:  From 6:00 AM – 7:00 PM Monday through Friday, * Humidity range of
35% - 60%.  The parties acknowledge the addition of a humidification system(s)
serving the office space areas (i.e. excluding laboratory areas) of the Existing
Premises and Expansion Space shall not be completed until 120 days after
execution of this Third Amendment, depending upon availability of equipment
recommended by Landlord’s mechanical engineer.

 

* [Excluding Lessor recognized holidays under the Existing Lease  i.e. New
Year’s Day, Memorial Day, 4th of July, Labor Day, Thanksgiving Day and Christmas
Day]

 

Lessor shall be entitled to make periodic adjustments as necessary to the Base
Building HVAC Systems and distribution throughout the Reconfigured Lease
Premises, to meet its obligations as aforesaid, but Lessor shall make
commercially reasonable efforts to avoid

3

--------------------------------------------------------------------------------

 

interference with Lessee’s operations when making such adjustments.  Lessee
shall appoint one individual to interface with Lessor for the purpose of
monitoring compliance with the standards above, and with the obligation to
internally reconcile differing tolerances and accommodations for Lessee’s own
employees, upon which discussions between Lessor and Lessee shall ensue.

 

To the extent Lessee has complaints as to any abnormalities or non-compliance
with the standards set forth in Section 3(a) or (b) above, then it shall report
the same to the Lessor through the “work order system” to be established by
Lessor over the next several months from the date hereof (and up to that time,
by email communication directed to all three: Alan Goodman
(agoodman@theabbeygroup.com), Pete Goodman (pgoodman@theabbeygroup.com); and
Mike Martins (mmartins@theabbeygroup.com),).

Lessor shall have two (2) Business Days from receipt to evaluate the complaint
and respond to Lessee.  Lessor shall respond in good faith, and absent a good
faith dispute with respect thereto, shall use commercially reasonable efforts to
address and remediate the conditions prompting the complaint.  If the complaint
is not adequately addressed by Lessor’s performance within thirty (30) days of
receipt, or contested by Lessor, then Lessee shall be entitled to an abatement
of Annual Base Rent in the amount of Two Hundred Fifty ($250.00) Dollars per day
until the condition is remediated or the dispute is resolved; said offset to be
the sole and exclusive remedy.  Any claim disputed by Lessor or Lessee, shall be
resolved first by mediation (not to exceed one half day session), and then
barring resolution in this manner, by an arbitration proceeding before a
mutually agreeable “neutral” sponsored by and under the practices and procedures
of “JAMS” in Boston (or other mutual agreeable dispute resolution
service).  Those proceedings shall be strictly confidential in all respects, and
any decision shall apply only to Lessor and Lessee; each party equally paying
the costs and expenses of such mediation/arbitration, and bearing the costs and
expenses of its own attorneys, consultants, and experts.

  

4.Lessor’s Delivery of the Expansion Space

 

Lessor shall deliver the Expansion Space to Lessee as contemplated below to be
leased together with the Existing Premises, on or before January 1, 2019 (the
“Expansion Space Delivery Date”, also referred to herein as the “Expansion Space
Commencement Date”).

 

As of the Expansion Space Delivery Date the Expansion Space shall be:  (a)
vacated by and free of the occupancy rights of, any current tenants and
occupants; (b) delivered in a broom clean condition with the Expansion Space
demised and compliant with all laws, codes, regulations including, without
limitation, all requirements of any governmental authority having jurisdiction
over the use, storage, handling, treatment, generation, release, disposal,
removal or remediation of hazardous materials  and all utilities separately
metered (which may be in conjunction with the Existing Premises); (c)
decommissioned and free of all hazardous materials or contaminants, free of any
residual impact from any hazardous materials and otherwise released for
unrestricted use and occupancy, as evidenced by an environmental audit by a
qualified third party

4

--------------------------------------------------------------------------------

 

environmental engineering firm  (obtained by Lessor or the existing tenant and
provided to Lessee)  and (d) ADA compliant (in its current condition).  

 

As of the Expansion Space Delivery Date the base building and all base building
systems shall be:  (i) in good working condition and suitable for usual and
customary office uses  and ordinary laboratory uses, throughout the Reconfigured
Premises (but excluding any specific requirements in Lessee’s laboratory spaces)
; and (ii) ADA compliant (and the Lessor shall maintain the base building in
compliance with the ADA throughout the Term).  Laboratory systems shall be
delivered by the Lessor  in good working order and condition for ordinary
laboratory uses, and shall be accepted by Lessee as such.

 

5.Subsequent Improvements to Existing Premises and Expansion Space by Lessor

 

Lessor agrees to perform the following additional tasks and/or improvements to
the Existing Premises, Expansion Space, and Building (as set forth below,
respectively) at Lessor’s sole cost and expense an in a good and workmanlike
manner:

 

 

(a)

Repairs to the passenger elevator to provide for fully functioning elevators
including, without limitation, two (2) new replacement Building passenger
elevator motors, controls, and other components as necessary, which repairs and
replacements shall be installed and operational by November 1, 2019;

 

 

(b)

Lessor shall enter into a Facilities Management System which is anticipated to
be active by April 1, 2019 and shall subsequently introduce the system and
provide access to the Lessee;

 

 

(c)

Lessor shall explore the feasibility and cost of a Building Management System
(BMS) during 2019 and share the results with Lessee; the final decision as to
type and brand of system and whether to implement it shall be solely that of
Lessor.

 

 

(d)

Lessor shall remove the existing demising wall (approximately five (5’) feet)
and connect the Existing Premises and the Expansion Space (but only if Lessee
performs its own work as set forth in subsection (e) below), and such work shall
include at Lessor’s sole cost and expense:

 

 

(i)

removal of the demising wall between the two leased areas;

 

 

(ii)

removal of the existing Expansion Space reception desk;

 

 

(iii)

relocation of the split system fan coil in the Existing Premises IT/Data/IDF
room 402;

 

 

(iv)

HVAC temperature monitoring sensors (“HVAC Sensors”) will be installed by Lessor
at each currently existing pneumatic thermostat to monitor reasonable compliance
with the HVAC Standard defined in paragraph 3 herein (taking into account
variations as may result from the location and

5

--------------------------------------------------------------------------------

 

 

placement of multiple sensors throughout the Reconfigured Lease Premises); and,
Lessor’s work on the foregoing shall be completed by January 15, 2019 unless
otherwise contemplated in this Section 5, provided Lessee provides Lessor with
all information needed in a timely manner and does not materially interfere with
the planning or performance of Lessor’s work.  The foregoing Lessor installed
sensors shall be the sole monitoring standard for determining compliance with
temperature and humidity requirements as set forth above.  Lessor’s obligations
in subparagraph (d) above shall be coordinated with the obligations in
subparagraph (e) below.

 

 

(e)

Lessor shall coordinate work with Lessee, specifically with respect to
relocation of the 19” server rack installed in the Existing Premises IT/Data/IDF
room and any modifications that may impact the operation of Lessee’s IT systems
and network.  Lessee anticipates its own relocation of the 19” server rack and
any associated data and cabling, at Lessee’s sole cost and expense, by June 1,
2019

 

6.Annual Base Rent / Additional Rent / Additional Security Deposit

 

A.Annual Base Rent Attributable to the Existing Premises and Expansion Space

 

Annual Base Rent attributable to the Existing Premises shall continue to be paid
by the Lessee as set forth in the Existing Lease up to the end of the Current
Term.  

 

Commencing February 1, 2020 and continuing for the balance of the Extended Term
of this Lease, Annual Base Rent attributable to the Existing Premises shall be
as follows:

 

Existing Premises Annual Base Rent

 

February 1, 2020 – January 31, 2021

 

$1,108,617.84 per annum     /     $92,384.82 per month

 

February 1, 2021 – January 31, 2022

 

$1,141,876.38 per annum     /      $95,156.36 per month

 

February 1, 2022 – January 31, 2023

 

$1,176,132.67 per annum     /      $98,011.06 per month

 

February 1, 2023 – December 31, 2023

 

$1,211,416.65 per annum*    /      $100,951.39 per month

     * [for eleven months only]

 

6

--------------------------------------------------------------------------------

 

Commencing January 1, 2019 and continuing for the balance of the Extended Term
of this Lease, Annual Base Rent attributable to the Expansion Space shall be as
follows:

Expansion Space Annual Base Rent

 

January 1, 2019 – December 31, 2019

 

$686,736.00 per annum     /     $57,228.00 per month

 

January 1, 2020 – December 31, 2020

 

$707,338.08 per annum     /     $58,944.84 per month

 

January 1, 2021 – December 31, 2021

 

$728,558.22 per annum     /     $60,713.19 per month

 

January 1, 2022 – December 31, 2022

 

$750,414.97 per annum     /     $62,534.58 per month

 

January 1, 2023 – December 31, 2023

 

$772,927.42 per annum     /     $64,410.62 per month

 

B.Additional Rent Attributable to the Existing Premises

 

Additional Rent (Operating Expenses) and Additional Rent (Real Estate Taxes)
attributable to the Existing Premises shall continue to be paid by the Lessee up
to the end of the Current Term and through to the Extended Term Termination
Date, under the terms as set forth in Section 4.B of the Second Amendment; with
Lessee’s Allocable Percentage attributable to the Existing Premises for these
purposes remaining at 11.54%

 

C.Additional Rent Attributable to the Expansion Space

 

Additional Rent (Operating Expenses) and Additional Rent (Real Estate Taxes)
attributable to the Expansion Space shall be paid by the Lessee from the
Expansion Space Commencement Date through the Extended Term Termination Date,
under the terms as set forth in Section 4.B of the Second Amendment; with
Lessee’s Allocable Percentage attributable to the Expansion Space for these
purposes being 7.40%.

 

D.Annual Base Rent, Additional Rent and other Costs and Expenses.

 

All Annual Base Rent, Additional Rent and other sums due as Rent under the Lease
shall be payable and in all other respects shall be governed as contemplated

7

--------------------------------------------------------------------------------

 

under the Existing Lease and this Third Lease Amendment.  All other costs and
expenses for utilities and services and attendant to operation of the
Reconfigured Lease Premises shall be borne by the respective parties as set
forth in the Existing Lease and this Third Lease Amendment through to the
Extended Term Termination Date.

 

E.

Security Deposit and Additional Security Deposit

 

The Security Deposit letter of credit currently held by the Lessor under the
Existing Lease in the amount of Eighty-One Thousand Two Hundred Thirteen
($81,213.00) Dollars shall continue to be held by Lessor up to the Extended Term
Termination Date (and beyond in any further extension period, if Lessee
exercises its option to extend under Section 11  hereof), but such letter of
credit shall be amended upon execution of this Third Amendment to (i) extend the
maturity to December 31, 2023 and (ii) increase the amount of the letter of
credit to $345,148. 

 

The amended sum above  shall be the “Security Deposit” under Section 5 of the
Lease, and may be applied as contemplated thereunder.  

 

7.Permitted Uses

 

The Permitted Uses stated in the Existing Lease and all conditions attached
thereto in the Existing Lease text, are hereby restated and affirmed and shall
govern the use and occupancy of the Existing Premises and the Expansion Space
through to the Extended Term Termination Date (as it may be further extended
under Section 11 hereof).

 

8.Existing Premises in “AS/IS” Condition – No Defaults

 

Lessee hereby acknowledges it is currently in possession of the Existing
Premises and accordingly accepts the same from the date of this Third Lease
Amendment in its current “AS/IS” condition, without representation or warranty
of any kind or nature arising from this Third Lease Amendment, subject, however,
to the terms of this Third Lease Amendment including, without limitation,
Lessor’s obligations to implement and maintain the HVAC Standard as well as
Lessor’s ongoing repair and maintenance obligations under the Existing Lease and
hereunder.

 

Lessor and Lessee each acknowledge that to the best of the respective knowledge
of each, there are no material defaults by either party presently existing under
the Existing Lease.

 

9.Brokers

 

8

--------------------------------------------------------------------------------

 

The parties hereby agree there are no brokerage or other third party fees or
costs involved in this transaction and each agrees to indemnify, defend and hold
harmless the other from and against any claims for brokerage fees, commissions
or other such payments arising from such indemnifying party’s actions in
connection with this transaction.

 

10.Parking

 

Lessee shall maintain the same parking rights relative to the Existing Premises
as it now has (i.e. accessibility for up to 22 spaces in the Building garage).

 

Lessee shall also have additional parking rights relative to the Expansion Space
for access for up to 14 spaces in the Building garage.

 

All parking rights (and fees) shall be governed by the provisions of the
Existing Lease.  As of the date hereof, parking fees are $250 per space per
month.

 

11.Lessee’s Option to Extend.

 

Lessee, provided it is not then in material default after notice and expiration
of any applicable grace or cure periods, and further provided there have not
been any material defaults (beyond applicable notice, grace and cure periods)
more than twice within any twelve (12) month period, shall have the option to
further extend the Term of the Lease beyond the Extended Term Termination Date,
for one (1) additional period of sixty (60) full calendar months (the
“Additional Lease Extension Period”).  This provision supplants any other
extension rights set forth in the Existing Lease.

 

Lessee shall exercise its option to extend for the Additional Lease Extension
Period, which covers all of the Reconfigured Lease Premises, by delivering to
Lessor its written notice not later than nine (9) months prior to the Extended
Term Termination Date; time being of the essence.  Once delivered, the written
notice to extend is irrevocable.

 

Annual Base Rent for the Additional Lease Extension Period shall be “Market
Rent” as defined in and determined by Section 8 of the Second Amendment
(including the appraisal and arbitration provisions in the case of any failure
to consensually agree, but subject to the Additional Extension Rent Floor set
forth below) applied as of the commencement of the Additional Lease Extension
Period; however, in no case shall Annual Base Rent for the first lease year of
the Additional Lease Extension Period be less than Annual Base Rent as
determined by reference to the Annual Base Rent payable for the month prior to
the Extended Term Termination Date (the “Additional Extension Rent Floor”); with
any Annual Base Rent increases thereafter to be determined by then prevailing
market factors.

 

9

--------------------------------------------------------------------------------

 

If the Lessee extends for the Additional Lease Extension Period:  (a) Lessee
shall be obligated to continue to pay all Additional Rent for the Additional
Lease Extension Period consistent with Section 4.C of this Third Lease
Amendment; (b) Annual Base Rent and Additional Rent for the Additional Lease
Extension Period shall be payable in advance, in equal monthly installments on
the first day of each calendar month; and (c) all other terms and conditions of
the Existing Lease and this Third Lease Amendment shall continue to apply to the
Additional Lease Extension Period (with exception only for those provisions as
to which Lessor and Lessee have already performed their obligations as of the
date thereof).

 

12.Miscellaneous Provisions

 

The parties hereby acknowledge the assignment of the Current Lease from
Dimension Therapeutics, Inc. to Ultragenyx Pharmaceutical, Inc., by separate
agreement between them, and by which Ultragenyx Pharmaceutical, Inc. assumes
full and complete responsibility and liability for all obligations and
responsibilities on the part of the Lessee arising after the date of such
assignment.

 

This Third Lease Amendment is a valid and binding obligation of the parties
effective as of its full execution by the parties.

 

Lessee agrees to execute the Landlord’s lender’s commercially reasonable
Subordination Non-Disturbance and Attornment Agreement upon execution of this
Third Lease Amendment, and Lessor agrees to promptly request and use best
efforts to procure its lender’s execution of the same.  If despite such best
efforts, Lessor does not procure its lender’s execution of the SNDA, such
omission will not have any material impact on this Third Lease Amendment or the
underlying Existing Lease.

 

13.Integration of Documents; Supremacy

 

This Third Lease Amendment, incorporating the terms and conditions of the
Existing Lease, contains the full understanding and agreement between the
parties.  The parties intend this Third Lease Amendment operates to amend and
modify the Existing Lease, and those documents shall be interpreted
conjunctively with any express conflict to be resolved in favor of the stated
terms of this Third Lease Amendment.  Except as modified hereby all other terms
and conditions of the Existing Lease shall remain unchanged and enforceable in a
manner consistent with this Third Lease Amendment.  

 

This agreement shall be governed by the laws of the Commonwealth of
Massachusetts.  Any provisions deemed unenforceable shall be severable, and the
remainder of this Third Lease Amendment and the Existing Lease shall be
enforceable in accordance with their terms.

 

[Signature Pages Follow]

 

10

--------------------------------------------------------------------------------

 




11

--------------------------------------------------------------------------------

 

 

 

Witness our hands and seals as of the date first written above.

 

LESSOR

 

RIVERTECH ASSOCIATES II, LLC

 

By:_/s/ Robert Epstein_______________

       its duly authorized Manager

 

 

LESSEE

 

ULTRAGENYX PHARMACEUTICAL, INC.

 

 

By:  _/s/ Thomas Kassberg_______________

      its duly authorized Manager

 

 

 

Acknowledgment:

 

The undersigned, being the duly authorized __President_____________ of Dimension
Therapeutics, Inc. hereby acknowledges the assignment of the Current Lease (as
defined herein) to Ultragenyx Pharmaceutical, Inc., effective prior to the
execution of this Third Amendment; and that said assignment is without
conditions, reservations of rights, or reversion of any interests under said
Current Lease back to Dimension Therapeutics, Inc.

 

DIMENSION THERAPEUTICS, INC.

 

By:_/s/ Thomas Kassberg____________

 

Date: December _31, 2018

12